Name: 2013/456/EU: Council Decision of 22Ã July 2013 amending Decision 97/836/EC with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions ( Ã¢ Revised 1958 AgreementÃ¢ )
 Type: Decision
 Subject Matter: organisation of transport;  European construction;  land transport;  international affairs;  United Nations;  technology and technical regulations;  mechanical engineering
 Date Published: 2013-09-14

 14.9.2013 EN Official Journal of the European Union L 245/25 COUNCIL DECISION of 22 July 2013 amending Decision 97/836/EC with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (2013/456/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4) thereof, in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) By Council Decision 97/836/EC (1), the Union has acceded to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). (2) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (2) replaced the Member States approval systems with a Union approval procedure, establishing a harmonised framework containing the administrative provisions and general technical requirements for all new vehicles, systems, components and separate technical units. That Directive incorporated UNECE Regulations in the EU vehicle type-approval system, either as requirements for type-approval or as alternatives to EU legislation. Since the adoption of Directive 2007/46/EC, UNECE Regulations have increasingly been incorporated into Union legislation in the framework of EU vehicle type-approval. (3) Changes to the Treaties on which the Union is founded occurred after the adoption of Decision 97/836/EC. The Treaty on the Functioning of the European Union has substantially altered the procedure to be followed for the conclusion of agreements between the Union and international organisations, making it necessary to adapt Decision 97/836/EC to the new procedures. (4) The procedure for establishing the position to be adopted on the Unions behalf in the United Nations concerning the adoption of UNECE Regulations or amendments to UNECE Regulations should be adapted to the new procedures set out in Article 218(9) of the Treaty on the Functioning of the European Union. (5) The same procedure should also be followed when the Union decides to apply UNECE Regulations to which it had not acceded at the time of its accession to the Revised Agreement, or decides to cease to apply a UNECE Regulation that it has previously accepted. (6) It is appropriate that the procedure for adopting proposed amendments to the Revised Agreement submitted by the Union, as well as the decision whether to raise an objection to a proposed amendment, be the same as the procedure for the accession to international agreements. (7) Decision 97/836/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 97/836/EC is hereby amended as follows: (1) Paragraphs 2 and 3 of Article 3 are replaced by the following: 2. Pursuant to Article 1(6) of the Revised Agreement, the Union may, in accordance with the procedure laid down in Article 218(9) of the Treaty on the Functioning of the European Union (TFEU), decide to cease to apply a UN/ECE Regulation that it has previously accepted. 3. Pursuant to Article 1(7) of the Revised Agreement, the Union may, in accordance with the procedure laid down in Article 218(9) TFEU, decide to apply one, some or all of the UN/ECE Regulations to which it has not acceded at the time of its accession to the Revised Agreement.. (2) Article 4 is hereby amended as follows: (a) Paragraph 2 is replaced by the following: 2. The Union shall vote in favour of adopting any draft UN/ECE Regulation or a draft amendment to a UN/ECE Regulation where the draft has been approved in accordance with the procedure set out in Article 218(9) TFEU.; (b) Paragraph 4 is deleted. References to Article 4(4) in Directive 2007/46/EC and Regulation (EC) No 661/2009 of the European Parliament and of the Council (3) shall be construed as references to Article 4(2). (3) Article 5 is replaced by the following: Article 5 1. The proposed amendments to the Revised Agreement submitted to the Contracting Parties on behalf of the Union shall be adopted in accordance with the procedure set out in Article 218(6)(a) TFEU. 2. The decision whether or not to raise an objection to a proposed amendment to the Revised Agreement put forward by another Contracting Party shall be taken in accordance with the procedure set out in Article 218(6)(a) TFEU. Where that procedure has not been completed a week before expiry of the deadline provided for in Article 13(2) of the Revised Agreement, the Union shall state an objection to the amendment before that deadline expires.. (4) Annex III is hereby amended as follows: (a) Point 1 is amended as follows: (i) The first paragraph is replaced by the following: The contribution of the Union with regard to the priorities of the work programme shall be established as appropriate in accordance with the procedure laid down in Articles 218(3) and (4) TFEU in conjunction with Article 207(2) TFEU.; (ii) In the third paragraph, the first sentence is replaced by the following: Following this preparatory phase, the Commission shall represent the Union in the Administrative Committee as set up by Article 1 of the Revised Agreement as spokesman for the Union, in conformity with Article 207 TFEU.. (b) In point 2, the second sentence of the second paragraph is replaced by the following: For this purpose the Commission shall submit its proposal as soon as all of the essential components of the draft UN/ECE Regulation have been supplied.. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 22 July 2013. For the Council The President C. ASHTON (1) OJ L 346, 17.12.1997, p. 78. (2) OJ L 263, 9.10.2007, p. 1. (3) OJ L 200, 31.7.2009, p. 1.